Citation Nr: 1549627	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-18 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability exhibited by loss of vision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran had active military service from October 1941 to March 1947.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for disability exhibited by vision. 

In December 2014, the Board recharacterized the claim to include pterygium, in addition to vision loss, and remanded it for additional development.

In June 2015, the AOJ granted service connection for right eye postoperative scar, pterygium removal and left eye pterygium.  Thus, the remaining issue is service connection for disability exhibited by vision loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).


FINDING OF FACT

Disability exhibited by vision loss did not have its clinical onset in service and is not otherwise related to active duty, to include service-connected pterygium.


CONCLUSION OF LAW

The criteria for service connection for disability exhibited by vision loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in a March 2013 letter sent to the Veteran.  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records, VA treatment records, and statements from the Veteran.  

The Veteran was afforded an April 2013 VA eye examination with October 2013 VA and February 2015 medical opinions for his service connection claim.  A complete ophthalmology examination was performed.  An optometrist who had reviewed the claims folder and clinically examined the Veteran in April 2013 provided the medical opinions.  He provided a detailed rationale to support his negative determinations for vision loss and explained why service-connected pterygium was unrelated to the current vision loss.  The medical opinions are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board also finds that the action requested in the Board's December 2014 remand has been substantially fulfilled.  The RO/AMC obtained a February 2015 VA addendum medical opinion.  It sent a February 2015 letter request that the Veteran identify all ocular treatment and specifically identified 2002 cataract surgery records from Dr. S.  He was specifically instructed to provide the names and dates for all ocular treatment received at a VA facility.  The letter enclosed appropriate authorizations for the release of private medical records.  He was informed that the RO/AMC had requested Gainesville VAMC treatment records prior to March 2011.  The Veteran did not respond to this notice.  

VAMC medical records prior to March 2011 were not obtained.  The RO/AMC specifically identified these records in a February 2015 record request; no additional records were obtained.  In April 2015 the originating agency pointed out that CAPRI records reflect that the Veteran's first visit to the VAMC was in 2011 and it was certified that records prior to 2011 were not available from VAMC Gainesville.  An April 2015 letter notified the Veteran that VAMC Gainesville records prior to 2011 were not obtained.  The letter requested that he provide additional information if he recalled having ocular treatment at any VA or private facility prior to 2011.  The Veteran did not respond to this notice.  

The RO/AMC then issued a June 2015 supplemental statement of the case (SSOC) based upon review of the newly generated evidence.  Based upon the actions taken above, the Board considers the current record to be in substantial compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Service connection claim

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  
38 C.F.R. § 3.310(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) from June 1944 show that the Veteran had bilateral pterygium.  The right eye pterygium had increased in size and encroached on the cornea.  The clinician ordered a McReynold's transplant operation for the right eye.  February 1945 clinical evaluation showed that the Veteran's eyes appeared normal.  He demonstrated 20/20 vision in both eyes and normal color perception.  January 1947 report reflects that the Veteran had a physical examination and was deemed physically qualified for discharge.  The examiner reported that he could not identify any medical treatment needed.  

June 2011 VA special month compensation (SMC) report shows that the Veteran was legally blind.  The examiner described the Veteran's vision as poor.  

In August 2011, the Veteran filed the current claim of service connection for disability exhibited by vision.  He reported that he had a cataract removal for one eye in 2002 by a private physician (Dr. S.).  Dr. S. informed him that no additional treatment was available.  The vision in his other eye subsequently declined and he could no longer work.  Due to his poor vision, he required constant care.  

September 2011 VA primary care records reflect that the Veteran was legally blind.   

October 2011 VA SMC examination notes that the Veteran had an in-service pterygium with surgical treatment and was currently legally blind.  Clinical ocular examination showed bilateral pterygia.  External ocular movements were intact.  The examiner continued the legally blind assessment.  

In January 2012, the Veteran had a VA eye clinic consultation.  Ocular examination was clear with no evidence of disc edema, pallor, ischemia, or cerebral event causing vision changes.  The clinician noted chorioretinal macula scar for the right eye and the presence of scattered peripheral drusen in both eyes with an unknown etiology.  He described the appearance of scarring status post wet age-related macular degeneration (AMD).  The Veteran had reported being blind in the right eye since 1944.  The clinician reported that the April 2011 VA hand motion (HM) test also confirmed right eye blindness.  For his left eye, the Veteran had a significant cataract that was not consistent with HM testing and dry AMD.  He had very poor visual acuity in both eyes.  Clinical ocular findings were reported.  In an addendum, additional clinical findings were noted and the clinician assessed legal blindness with a history of progression in both eyes.    

In October 2012, the Veteran reported that he had lost right eye vision in 1966.  He had right eye surgery in 1944 and it was not successful.  He was now legally blind.   

In November 2012, the Veteran again reported that the 1944 right eye surgery was unsuccessful.  He believed he eventually lost vision in his right eye due to the in-service surgery.  He did not realize how poor his vision was in his right eye until he developed vision problems on his left eye.  Otherwise, he would have pursued a claim sooner.  

In April 2013, the Veteran was afforded a VA ocular examination.  The examiner diagnosed pterygium in both eyes.  He noted the Veteran's assertion that he lost vision due to 1944 pterygium surgery and reviewed March 2013 VA treatment records.  The Veteran recalled that in 1962 he had been informed that his right eye retina was "bad" and no treatment was available.  His left eye vision started decreasing around 2010.  Clinical evaluation showed the Veteran's pupils to be round and reactive to light.  However, the examiner determined that right eye vision was limited to light perception.  Clinical evaluation showed nasal scar status post pterygium removal and early regrowth with decreased tear film.  Pterygium was noted for the left eye with a 3.75 millimeter (mm) growth onto the cornea, but not in the visual axis, temporal surgical scar and decreased tear film.  Internal eye examination was significant for geographic atrophy of the right macula and drusen of the left macula.  

The examiner summarized that the Veteran had lacrimal gland and lid, corneal, cataract and retinal disorders.  The examiner reported that the Veteran currently had a left pterygium.  He believed that the severe vision loss of the right eye was caused by the macular scar and vision loss for both eyes was of an unknown etiology.  He confirmed that the Veteran had right eye maculopathy.  He did not believe that the Veteran had scarring or disfigurement attributable to any eye disability.  He declined to provide a medical opinion at this time due to absence of the claims folder. 

In October 2013, the April 2013 VA optometrist reviewed the claims folder and provided a medical opinion.  The examiner noted diagnoses of macular degeneration in both eyes causing vision loss.  He expressed a negative medical opinion.  He noted the June 1944 pterygium surgery and subsequent normal visual acuity shown in February 1945.  He explained that macular degeneration is an ocular disease causing breakdown of the retinal tissues.  The exact cause of macular degeneration is not known, but it is believed to be from biochemical reactions in the retina resulting in oxidative stress and retinal tissue degeneration.  He cited medical records review and clinical knowledge in support of his medical opinion.  

In November 2013, the Veteran reported that the 1944 surgery made his right eye vision worse.  He recalled that the surgery was recorded as "unsuccessful" in his STRs.  He sought treatment from Dr. E in 1969.  Dr. E. told him that he knew the surgeon performing the 1944 surgery because it was a unique procedure.  Dr. E. believed the 1944 surgery was a failure.  He believed the Navy failed to provide adequate treatment.
  
April 2014 VA optometry clinic records show that diagnostic testing ruled out cancer or aneurysm as low vision causes.  The clinician noted subjective complaints about longstanding decreased vision with the right eye worse than the left eye and itching and dryness in both eyes.  A complete ophthalmology examination was performed.  The clinician noted that the Veteran had a self-reported history of right eye trauma in service.  She also assessed AMD with macular atrophy and scarring for the right eye and early dry AMD for the left eye.  Pseudophakia, blepharitis, ectropion and hypertension with retinopathy were also listed disorders.  

In February 2015, VA obtained another medical opinion from the October 2013 optometrist.  The examiner again reviewed the claims folder.  He expressed a positive opinion that in-service pterygium was related to the current pterygium.  However, he did not believe the pterygium was related to the current vision loss.  He found that the pterygium was not in the central cornea and thus, it would not impair vision.  He explained that pterygium is a growth of fibrous conjunctival tissue extending onto the cornea.  It is associated with aging and sun exposure.  He noted that while the Veteran had it surgically removed, it can return as it did in the Veteran's case.  He considered the Veteran's assertion that the 1944 surgery caused vision loss, but indicated it was inconsistent with February 1945 findings of normal visual acuity.  He noted the Veteran's subjective reports of 1962 right eye retina treatment.  However, clinical records from April 2014 show that the vision loss is suspected to be cone dystrophy and from a combination of macular degeneration and cone dystrophy.  The examiner explained that cone dystrophy is a genetic disorder which causes the breakdown of cone cells, which are necessary for good vision.  He noted the report that in 2002 Dr. S removed a cataract and informed the Veteran that additional treatment is not available.  He believed this report is consistent with retinal disease since cataract removal only restores vision if the retina is healthy.  He also believed the report of treatment in 1962 would be consistent with retina disease.  

The Veteran contends that service connection is warranted for vision loss.  The evidence in support of a nexus consists of his assertions.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The fact that the Veteran now reports poor vision in his right eye associated with the in-service pterygium removal surgery has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Caluza, 7 Vet. App. 498 at 510-511; see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence when weighing evidence).

The Veteran is also competent to claim that a physician told him 44 years earlier that the inservice surgery was a failure and that it was the reason he was having trouble with that eye.  See Correspondence received in November 2103.  However, this evidence does not identify the "trouble" with any specificity.  It is the Veteran's memory of what a physician told him more than 40 years ago.  Hearsay medical evidence, as transmitted by layperson, is of limited probative value.  The connection between what a physician said and layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this particular case, the Board finds the probative value of the STRs and VA medical opinions to outweigh the Veteran's nexus reports.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Id.  The February 1945 STR documents that the Veteran had normal visual acuity in both eyes.  Such a finding is also supported by the January 1947 physical examination report.  These reports undermine the assertion that the Veteran experienced vision loss due to the June 1944 pterygium removal surgery ,unless it was a delayed response.  There is no explanation in the record how the loss of vision first reported many years after service was related to the inservice procedure.  The VA examiner provided negative medical opinions.  He is an optometrist.  His opinion reflects an objective review of the evidence by an expert.  He explained why events or disease manifesting after service are likely associated with the current vision loss.  He also explained why the in-service pterygium was not a causal factor for the current vision loss.  Consequently, the Board finds the April 2013 VA optometry examination with October 2013 and February 2015 addenda highly persuasive evidence that weighs against a nexus to service or service-connected pterygiums.  Id.; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).

For the above stated reasons, the preponderance of the evidence is against the claim. The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran, and the service connection claim for vision loss must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



ORDER

Service connection for disability exhibited by vision loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


